869 F.2d 1499
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

UNITED STATES of America, Plaintiff-Appellee,v.Elbry Hendrick SPENCER, Defendant-Appellant.
No. 88-5174.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1989.*Decided Feb. 15, 1989.
Before FARRIS, FERGUSON, and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Elbry Hendrick Spencer appeals from the district court's judgment finding him guilty of conspiracy under 21 U.S.C. Secs. 952, 960, and 963.  Spencer contends that the district court improperly denied his pretrial motion to suppress evidence obtained during a warrantless search.  We affirm.


3
We review de novo the district court's finding that the warrantless seizure of evidence was proper.  Arguelles-Vasques v. Immigration & Naturalization Service, 781 F.2d 1374, 1376 (9th Cir.1986).  The record shows that the pickup truck Spencer was driving was lawfully stopped, and that police officers on the scene had probable cause to believe that the truck contained contraband.  This justified the warrantless search of the entire truck including boxes in the truck's bed.   See United States v. Ross, 456 U.S. 798, 823 (1982).


4
Our holding in United States v. Salazar, 805 F.2d 1394 (9th Cir.1986), does not apply here.  In Salazar, we held that the vehicle exception to the warrant requirement does not apply where probable cause focuses solely on a package which happens to be placed in a vehicle.  In this case, officers had probable cause to believe the vehicle contained contraband.  The vehicle exception to the warrant requirement applies.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3